Citation Nr: 0803904	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-06 181	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to dependency and indemnity compensation based on 
service connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service from November 1942 to January 1946, regular 
Philippine Army service in January 1946, and new Philippine 
Scout service from August 1946 to May 1949.  The veteran died 
in January 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO denied entitlement to dependency and 
indemnity compensation (DIC) based on service connection for 
the cause of the veteran's death.  The appellant's 
disagreement with that decision led to this appeal.  The RO 
certified the appeal to the Board in December 2006.  

Other matters

In a letter dated in April 2004, the RO informed the 
appellant that it had denied nonservice-connected death 
pension benefits and informed her of her appellate rights.  
In November 2005 the appellant submitted a VA Form 9, Appeal 
to the Board of Veterans' Appeals, signed by thumbprint; and, 
at the request of the RO, the appellant resubmitted the form 
in February 2006, this time accompanied by a VA Form 21-27, 
with witnesses to her thumbprint.  On the VA Form 9, the 
appellant stated that she was abandoning her claim for death 
pension and was appealing for any benefit, if there was any, 
for nonservice-connected benefits/disability due her as a 
surviving spouse.  

In a December 2006 letter to the appellant, the RO told the 
appellant it had previously denied entitlement to nonservice-
connected death pension benefits and had informed her of this 
decision and her appeal rights in April 2004.  The RO 
explained that the notice of disagreement signed in 
February 2006 was not timely filed and that if she wished to 
do so, she should file a notice of disagreement as to the 
issue of timeliness.  The RO alternatively explained that in 
order for the claim to be reopened, there must be new and 
material evidence that was received after the decision that 
denied the claim.  There is no indication in the claims file, 
which was received at the Board in January 2007, that the 
appellant responded to the December 2006 RO letter, and no 
issue pertaining to nonservice-connection death benefits is 
currently before the Board.  


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied 
entitlement to DIC based on service connection for the cause 
of the veteran's death; the appellant filed a notice of 
disagreement in June 2005, and the RO issued a statement of 
the case on that issue in August 2005.  

2.  In November 2005, the appellant submitted a VA Form 9, 
Appeal to Board o Veterans' Appeals, signed by thumbprint; 
and, at the request of the RO, the appellant resubmitted the 
form in February 2006, this time accompanied by a VA Form 21-
27, with witnesses to her thumbprint.  On the VA Form 9, the 
appellant stated she was abandoning her claim for DIC and 
thereby requested withdrawal of her appeal as to entitlement 
to DIC based on service connection for the cause of the 
veteran's death.  

3.  In December 2006, the RO certified to the Board the issue 
of entitlement to DIC based on service connection for the 
cause of the veteran's death.  




CONCLUSION OF LAW

The criteria for withdrawal of the appellant's appeal as to 
entitlement to DIC based on service connection for the cause 
of the veteran's death have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2007).  The appellant, via her statement on 
the VA Form 9 first submitted to the RO in November 2005 and 
resubmitted in February 2006 with witnesses to her 
thumbprint, withdrew her appeal.  No further correspondence 
was received from the appellant prior to December 2006 when 
the RO certified the appeal to the Board.  As the appellant 
has withdrawn the appeal of entitlement to DIC based on 
service connection for the cause of the veteran's death, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.




ORDER

The appeal as to entitlement to DIC based on service 
connection for the cause of the veteran's death is dismissed.




		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


